Title: Benjamin Franklin to John Adams, 16 April 1784
From: Franklin, Benjamin
To: Adams, John


        
          Sir,
          Passy, April 16. 1784—
        
        We duly receiv’d (Mr Jay & me) the Letters you did us the honour of writing to us the 27th of March & the 2d Instant. We shall transmit, as you desire, the Recommendation of Mr Browne to Congress; and enclos’d we send a Copy of the Treaty with Sweden.
        We expect Mr Hartley here very soon, to exchange the Ratifications of the Definitive Treaty; when we shall endeavour to obtain an Explanatory Article relating to the Limits & Term of Captures. The Form used in the last Treaty is precisely the same that has been used in all the Treaties of Peace since that of Nimeguen; and I therefore imagined that Cases must have arisen at the End of every War, in which it was necessary to decide on the Meaning of that Form of Words wherein the Canary Islands are mention’d; and I desir’d Mr Barclay when he went to London to procure from the Records of the Admiralty Court some of those Cases as decided there; but he tells me none are to be found. May there not be some in Holland? I should suppose they must have been adjudg’d by the Parallel of Latitude of those Islands; and I should be glad to have such a Decision to produce to Mr Hartley.
        
        With great Respect, I have the honour to be / Sir, / Your Excellency’s most obedient / & most humble Servant
        
          B Franklin
        
      